Citation Nr: 0901360	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1998 
to September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.

The veteran filed a claim of service connection for 
depression in April 2007; however, the RO has not yet 
addressed this claim.  Therefore, a claim of service 
connection for depression is referred to the RO for further 
consideration.

(Consideration of the appellant's claim for service 
connection for a left knee disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed right 
ankle disability.

2.  The veteran's insomnia is not related to military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran does not have insomnia that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, June 2007, and March 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection on a direct basis, (see June 2007 VCAA 
letter), what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC), reporting the results of its 
reviews of the issues and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the June 2007 letter to the 
veteran discussed his claim of service connection for 
insomnia, right ankle and left knee disabilities in the 
context of new and material evidence, which is not at issue 
here, the veteran was still provided information regarding 
what was required to substantiate the underlying claims for 
service connection on a direct basis.  As such, the Board 
finds that the duty to notify was met as to his claims for 
service connection for a right ankle disability and insomnia.  
However, the Board finds that additional notice is required 
to fulfill the VCAA notice requirements as to the veteran's 
claim for service connection for a left knee disability.  As 
such, the claim for a left knee disability will be addressed 
in the remand section below.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided an examination in furtherance of the veteran's right 
ankle claim.  In terms of whether or not the veteran should 
have been afforded a VA examination for his insomnia/sleep 
disorder, the Board notes that VA is not required to provide 
a medical examination to a claimant as part of the duty to 
assist if the record does not already contain evidence of an 
in-service event, injury, or disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).  In 
this case, as will be explained below, the record does not 
include information indicating that there was an event, 
injury, or disease in service; nor does the record indicate 
that the veteran's current sleep problems are service 
related.  The Board therefore finds that a VA examination for 
insomnia was not required.  No duty to assist was unmet.

II. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes arthritis.  38 C.F.R. § 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).

Right ankle

At his May 2006 VA examination, the veteran stated that a 
right ankle disability originated during service, noting that 
he began to have right ankle pain in about 1999.  He stated 
that he had no specific injury to the right ankle, but noted 
that he started having pain in the ankle, and stated that it 
would occasionally pop and become painful if he ran for more 
than ten minutes or walked for more than one hour.  At his 
April 2008 Board hearing, the veteran stated that he broke 
his right ankle while stationed in Korea, in the time period 
from February 2001 to February 2002, while playing 
basketball.  He said that he was taken to the emergency room 
and a cast was put on his ankle, which he had on for about 
six to eight weeks.  The veteran noted that he was not sure 
whether he broke his left or right ankle, but stated that he 
knew he broke one of his ankles while playing basketball, but 
it was too long ago to remember which ankle.  (He is already 
service connected for disability of the left ankle.)

Here, there is no medical evidence of a currently diagnosed 
right ankle disability.  The May 2006 VA examiner did not 
diagnose the veteran with a current disability involving the 
right ankle, and outpatient treatment records did not 
diagnose the veteran with a right ankle disability.  
Specifically, the May 2006 VA examiner noted that the veteran 
had full range of motion of his right ankle with no evidence 
of objective pathology; and stated that the veteran did not 
have pain during the motion testing.  It was noted that there 
was no evidence of swelling or tenderness of the right ankle.  
X-rays of the right ankle taken in November 2005 were normal.  
Further, outpatient treatment records dated from November 
2004 through January 2006, only reference a complaint of 
bilateral ankle pain and popping, (see September 2005 entry), 
but do not contain a specific diagnosis beyond pain.  As 
noted above, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 
F.3d. 1356 (Fed. Cir. 2001).  As such, without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, 
at 1333.  In other words, absent a showing of a current 
disability for which benefits are being claimed, service 
connection is not warranted.

The Board also notes that the service medical records do not 
document an in-service injury or disease involving the right 
ankle, do not contain evidence of complaints or treatment 
related to a right ankle disability, and further, the record 
does not contain a medical opinion establishing a nexus 
between any current right ankle disability and the veteran's 
time spent on active duty.  Based on the above analysis, the 
Board finds that service connection for a right ankle 
disability is denied.

Insomnia

During his April 2008 Board hearing, the veteran contended 
that his insomnia began while deployed to Turkey in December 
1999, and he stated that he has experienced symptoms since 
leaving Turkey.  In May 2005, the veteran complained of 
episodes where he would wake up feeling as if he were being 
choked, and he noted that he felt chronically fatigued, and 
his girlfriend noted that at times he had apnea.  The 
examiner was unsure if the veteran had sleep apnea and 
ordered a sleep study.  A September 2005 entry noted that the 
veteran was still experiencing insomnia, complaining that he 
did not feel like he woke up rested, had difficulty falling 
asleep, and woke up intermittently throughout the night.  
However, this September 2005 entry also noted that a sleep 
study was conducted and turned out negative.  A January 2006 
entry in the outpatient treatment records, noted insomnia as 
one of the veteran's complaints, with the veteran noting that 
he could not sleep comfortably throughout the night, felt 
chronically fatigued, and would wake up choking.  His 
girlfriend noted that he snored, and at times would have 
apnea.  He noted that he had tried trazodone and had some 
improvement.  The January 2006 treatment note indicated that 
a sleep study was conducted and the results were negative.  

In this case, the service medical records do not document 
complaints or treatment related to insomnia or any other 
sleep disorder.  Further, although the veteran reported 
subjective complaints of insomnia, sleep apnea, and other 
sleep related problems, the medical evidence indicates that a 
sleep study was negative for evidence of a sleeping disorder.  
However, even assuming that the veteran's subjective reports 
of problems sleeping constitute a current disability, the 
service medical records are negative for any complaints or 
treatment related to a sleep disorder, and further, the 
record does not contain a medical opinion relating the 
veteran's current sleep difficulties to his time spent in the 
military.  In summary, without evidence of a current 
diagnosis of a specific sleep related disability, in 
conjunction with no indication of in-service complaints or 
treatment for sleeping difficulties, and no medical opinion 
of record expressing a nexus to service, the Board finds that 
service connection for insomnia is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for insomnia is denied.


REMAND

Left knee

The veteran injured his right knee during service in January 
2000, when he was unloading a 500-pound bomb, and the machine 
used to hold the bomb while unloading failed.  The bomb 
rolled off the machine and struck the veteran on his right 
knee.  This incident resulted in a posterior meniscal tear.  
The veteran later re-injured his right knee playing 
basketball on two separate occasions after the initial 
injury.  The veteran is currently service connected for 
residuals, status-post right knee surgery.

The veteran contends that he began having left knee pain in 
January 2000, about a year after he injured his right knee.  
He stated that his left knee was moderately painful at times, 
noting that the pain tended to come and go, but increased 
when he ran for more than 10 minutes or walked for more than 
an hour.  The veteran stated that he had never been disabled 
as a result of left knee pain, but felt that his left knee 
pain was due to the increased stress placed on it after he 
injured his right knee.  See November 2005 statement.

Here, the medical evidence does not show that the veteran has 
a current disability involving the left knee.  Specifically, 
the May 2006 VA examiner noted that the veteran did not have 
swelling in his left knee, and x-rays of the left knee taken 
in November 2006 were normal, with no evidence of 
degenerative changes.  The examiner concluded that he was 
unable to identify the presence of any objective pathology in 
the left knee, explaining that the veteran had full range of 
motion, his knee was stable, his gait was normal, and there 
was no evidence of inflammation.  Although outpatient 
treatment records show entries related to left knee pain, and 
mild medial joint line tenderness (see September 2005 and 
January 2006 entries), the treatment reports dated from 
November 2004 through January 2006, do not show a diagnosis 
of a specific left knee disability, and a November 2005 x-ray 
of the left knee noted that the joint spaces were well 
preserved, alignment was normal, bones and soft tissues were 
unremarkable, and there was no joint effusion.  

Outpatient treatment records show a disability involving the 
right knee, specifically, right knee patellar tendonitis (see 
February 2005 clinic note), and describe a history of a right 
knee injury that occurred in service (for which the veteran 
is already service connected); however, the record does not 
document a left knee disability.

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

In this case, despite the lack of evidence of a current 
disability in the record, the Board finds that this claim 
should be remanded because a review of the record discloses 
that the veteran has not been adequately notified in 
accordance with the provisions of the VCAA.  Specifically, 
the veteran should be notified of what is required to 
substantiate a claim for service connection on a secondary 
basis.  The veteran should be informed that in order to 
support a claim for secondary service connection, the 
evidence must show that a current left knee disability exists 
which was either caused by or aggravated by his service 
connected right knee disability.  The Board will therefore 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant of what is required to 
substantiate a claim for secondary 
service connection.  The veteran should 
be informed that in order to support his 
claim for secondary service connection, 
the evidence must show that a current 
disability was caused by (proximately due 
to or the result of), or aggravated by 
his service-connected right knee 
disability.  See 38 C.F.R. § 3.310(a).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


